


EXHIBIT 10.16.12

 

 

[ex101612image002.gif]

 

[DATE]

 

Executive Name

 

Dear Nickname,

 

We are pleased to confirm your eligibility and participation in the Performance
Retention Plan (PRP) as part of your executive compensation package. 
Congratulations!  This letter and the attachment highlights the terms of your
2004 PRP grant.

 

Under the Performance Retention Plan (PRP), you are awarded, in the form of a
grant, an amount equal to xxx% of your salary at target.  The 2004 grant is
effective January 1, 2004, and is based upon your salary rate in effect at that
time.

 

Awards earned under this plan will be based on company EBITDAR and capital
expense results and have the potential to be earned at a value above or below
the target grant value.  After a one-year waiting period, this grant will vest
on a monthly basis in 36 equal installments.  Upon emergence from bankruptcy,
the vested portion of this PRP award or a 25% minimum amount will be paid in
cash.  Any unvested portion or the balance will be payable in the form of
restricted common equity or units of the reorganized company.  The restricted
stock or units will vest 50% on the first anniversary of the reorganization and
50% on the second anniversary of the reorganization.  Additional details about
the plan are attached.  If you have questions please call Jerry Rybin on
303-268-6366.

 

As we emerge from bankruptcy we contemplate having in place a new long-term
incentive equity plan.  When and to what extent we can make equity grants from
that plan will be known as we draw closer to bankruptcy emergence.  Please be
aware that, subject to timing of bankruptcy emergence, your 2004 PRP grant may
be prorated in anticipation of the new plan.

 

As we look ahead, it’s important that we continue to focus on our operating
strategy and deliver superior results.   Congratulations again and thank you for
your continued dedication and commitment to Adelphia Communications.

 

Sincerely,

 

 

 

 

 

Bill Schleyer

Ron Cooper

Chairman and CEO

President and COO

 

 

 

 

Attachment

 

 

--------------------------------------------------------------------------------
